DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, 8, 9, 11 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/044099 Moller et al (cited by US 2016/0214548) in view of US 2016/0167597 Jeunesse et al.
Regarding claim 1, Moller teaches a three-dimensionally shaped assembly (paragraph 0001), the assembly comprising:
a three-dimensional structure (foam 106, paragraph 0011), the three-dimensional structure having a curved shape, reliefs and recesses (figure 7c); and
a completely closed bag which is sealed on itself (figure 7b) and which is constituted with a polymeric (paragraph 0011) thermoformable flexible film (paragraph 0015), 
wherein the polymeric thermoformable flexible film is thermoplastic (paragraph 0011), has a thickness between 0.2-6.0 mm (paragraph 0052), has a predetermined resistance to traction which allows it to be thermoformed around a three-dimensional structure (paragraph 0022), and 
“In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists,” (MPEP 2144.05 Section I). Therefore, the taught range of 0.2-6.0 mm reads on the claimed range of 30-800 microns. 
Moller does not teach that the structure is a fibrous textile. Jeunesse teaches a three dimensionally shaped assembly (paragraph 0001), the assembly including a three-dimensional fibrous textile structure (fabric 12, paragraphs 0023-0024), which is a woven structure (paragraph 0099), comprising polymeric fibers (paragraph 0023-0024). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the woven fabric textile of Jeunesse in the interior of the product of Moller because this material is strong, solid and have low deformability along with a resistance to water and high mechanical strength (paragraph 0008). These features would be advantageous in an automotive environment. 
Regarding claim 5, Jeunesse further teaches that the fibrous textile structure comprises a chemical binder, so that said fibers are bonded together thereby (paragraph 0128, where the adhesive sheet serves as a binder material bonding the fibers together).
Regarding claim 6, Jeunesse further teaches that the chemical binder comprises a glue and/or an adhesive (paragraph 0128, where the material need not be called an adhesive to function as one).
Regarding claim 8, Moller teaches a thermal insulator in the sleeve (paragraph 0028, where polymers are insulators).
5 Pa. 
Since the claimed upper limit of less than 105 Pa is close to the standard pressure of 105 Pa, Examiner takes the position that a person having ordinary skill in the art would have reasonably expected that the performance of the assembly at the taught pressure of 105 Pa would have been the same as, or similar to, the performance in the claimed range. “[A] prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.” MPEP 2144.05 Section I.
Regarding claim 11, Moller teaches that the sleeve includes one or more zones for fixing said assembly (hinges), and an overfill of said fibers where the one or more zones for fixing said assembly are located (paragraph 0051, where the hinges may require an overfill of fibers in the form of a thicker region).
Regarding claim 16, Moller in view of Jeunesse does not explicitly teach removability of the flexible film. However, “[t]he claimed structure […] was fully met by the prior art except that in the prior art the cap is ‘press fitted’ and therefore not manually removable. The court held that ‘if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose.’” MPEP 2144.04 Part V Section C. In this case, it would have been desirable to obtain access to the fibrous textile structure on the interior in order to repair or replace the structure as it is worn or damaged in the course of normal, expected use. Therefore, it would have been 
Regarding claim 18, Moller teaches that the polymeric thermoformable flexible film has a depth of 0.2-6.0 mm. “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists,” (MPEP 2144.05 Section I). Therefore, the taught range of 0.2-6.0 mm reads on the claimed range of less than 500 microns. 
Regarding claims 17 and 19, Moller teaches that the three-dimensional structure and the polymeric thermoformable flexible film has a cumulative depth of 2.4-92 mm (paragraph 0052 teaching the flexible film thickness of 0.2-6.0 mm and paragraph 0053 teaching the foam thickness of 2-80 mm, where the sum of one foam thickness and two film thicknesses equals 2.4-92 mm). “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists,” (MPEP 2144.05 Section I). Therefore, the taught range of 2.4-92 mm reads on the claimed range of less than 8 mm. 
Regarding claim 20, Moller teaches that the curved shape and/or the reliefs and/or the recesses include reliefs and recesses (figure 7b) which are embossings (paragraph 0015, where thermoforming is a type of embossing). 

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/044099 Moller et al (cited by US 2016/0214548) in view of US 2016/0167597 Jeunesse et al as applied to claim 1 above, and further in view of US 2015/0298369 Nicolai et al. 
Regarding claim 4, Moller in view of Jeunesse teaches the assembly but does not teach a felt. Nicolai teaches an automotive assembly including an absorber layer and a structural layer where the absorber layer may be a felt material (paragraph 0038). It would have been obvious to 
Regarding claim 12, Moller teaches first zones having a first thickness and second zones having a second thickness which is less than the first thickness (paragraph 0051). Moller does not teach a higher fiber density. Nicolai teaches an automotive assembly including an absorber layer and a structural layer where either layer may include a different accumulated amount of material in a local region resulting in different densities for that region (paragraph 0037). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the varied densities of Nicolai in the product of Moller because this allows for variation of mechanical or acoustic properties (paragraph 0037). 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/044099 Moller et al (cited by US 2016/0214548) in view of US 2016/0167597 Jeunesse et al as applied to claim 1 above, and further in view of US 2010/0066121 Gross.
Regarding claim 10, Moller in view of Jeunesse teaches the assembly but does not teach a phase change material in the sleeve. Gross teaches an automotive application (paragraph 0005) including a phase change material used in the core of the product (paragraphs 0103-0105). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the phase change material of Gross in the sleeve of Moller because the phase change material imparts thermal stability to the product due to its ability to absorb or release heat (paragraph 0103). 

Response to Arguments
Applicant's arguments filed December 27, 2021, have been fully considered but they are not persuasive. Applicant argues that Moller teaches softening in order to join to another component, and therefore cannot teach a closed bag sealed on itself. However, joining to another component does not preclude "sealed on itself". Moller teaches foam is protected from moisture, so must be sealed (paragraph 0063). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megha M Gaitonde whose telephone number is (571)270-3598. The examiner can normally be reached Monday-Friday 8:30 am to 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MEGHA M GAITONDE/Primary Examiner, Art Unit 1781